Citation Nr: 1204905	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for acid reflux disease.

2.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1998.
   
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims.

In March 2010, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in an August 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran's acid reflux disease is related to his military service.

2.  The competent and probative evidence does not support a finding that the Veteran's restless leg syndrome is related to his military service or service-connected sleep apnea.


CONCLUSIONS OF LAW

1.  Acid reflux disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Restless leg syndrome was not incurred in or aggravated by active military service, or is related to service-connected sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for acid reflux disease and restless leg syndrome, to include as secondary to service-connected sleep apnea.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2010, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to contact the Veteran in order to obtain outstanding medical treatment records, obtain Social Security Administration (SSA) records, and schedule the Veteran for a VA examination with respect to his acid reflux disease and restless leg syndrome and associate a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the Veteran via a December 2010 letter and requested that he identify additional medical treatment with regard to his acid reflux disease and restless leg syndrome.  Further, SSA records were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was scheduled for a VA examination in January 2011, and a report of the examination was associated with his claims folder.  The Veteran's acid reflux disease and restless leg syndrome claims were readjudicated via the August 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in July 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, SSA records, as well as private and postservice VA treatment records.  

Under 38 C.F.R. § 3.159(c)(4) (2011), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the duty to assist the Veteran by affording him the opportunity to report for a VA examination, the Board remanded the case in December 2010.  The Veteran was subsequently afforded a VA examination in January 2011.  The examination report notes that the Veteran arrived 25 minutes late to the examination due to "some type of vehicular issues on the highway" during his trip to the VA Medical Center in Omaha, Nebraska.  

Although the Veteran initially suggested rescheduling his examination, the VA examiner indicated to him that an examination could be conducted in the available time.  However, the examiner reported that much of the interview was spent listening to the Veteran's explanation as to why his restless leg syndrome is related to his service-connected sleep apnea.  The examiner stated that he and the Veteran "essentially went around in circles" concerning the Veteran's statements, and when he showed the Veteran current medical literature reviews from medical websites (i.e. Mayo Clinic, National Institutes of Health, Medicine.net, and others), the Veteran "began to become argumentative and accused [the examiner] of believing the computer information rather than his word and beliefs."  The Veteran then brought into the conversation issues of religion and his ministerial background, which the examiner indicated did not relate to his issues on appeal and that there was limited time to examine him.  While the examiner was able to document some of the Veteran's complaints with regard to his acid reflux disease, the Veteran stated that he was "not compassionate."  The examiner indicated that the Veteran was uncooperative for the remainder of the interview.  The examiner then suggested that the Veteran schedule another appointment, at which point the Veteran "became very offended" at the issue of seeing another provider, and was "accusatory" towards the examiner despite an attempt to discuss the Veteran's disabilities.  The examiner finally reported that although the Veteran was offered another appointment by the medical center staff, the Veteran declined the offer.

It is regrettable that the 2011 examination report does not appear to be adequate.  However, the Veteran was given the opportunity to reschedule his appointment, but he refused the opportunity.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and for a claim an increase for increase the claim shall be denied.  38 C.F.R. § 3.655(b).  There is of record no indication that the Veteran showed good cause for his uncooperative behavior during the January 2011 VA examination.  Although the Board notes that the Veteran arrived late to his examination due to an automobile accident, the Veteran was instructed in the above-referenced December 2010 letter from the AMC that he should contact the VA Medical Center if he could not report for the VA examination as scheduled.  In any event, as discussed above, the Veteran declined the offer of having his examination rescheduled following his appointment with the VA examiner.  

The responsibility that the evidentiary record be developed to its fullest extent possible is not; as noted above, the Veteran must cooperate in this development, and his failure to cooperate may precipitate action adverse to the interests of his claims.  It is clear that VA has done its utmost to develop the evidence with respect to the Veteran's claims.  Any failure to develop the claims rests with the Veteran himself.  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Accordingly, pursuant to 38 C.F.R. § 3.655, the Board shall evaluate the Veteran's claims based on the evidence of record.

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  He was afforded a personal hearing in March 2010.  

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Service connection for acid reflux disease and restless leg syndrome

Because the outcome as to both issues involves the application of virtually similar law, the Board will address the two issues together.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including peptic and gastric ulcers, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Crucially, in this case, the Veteran has not indicated that his skin condition is aggravated by his service-connected residuals of cold weather injury and frostbite, nor does the competent and probative evidence of record demonstrate.  
 
In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury or evidence of a service-connected disability; and (3) medical nexus.  See Hickson and Wallin, both supra.

As to the first element-current disability, the medical evidence of record documents diagnoses of restless leg syndrome and acid reflux disease.  See, e.g., VA treatment records dated in November 2003 and December 2008.

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records are absent any complaints of or treatment for restless leg syndrome.  With respect to the Veteran's acid reflux disease, the Veteran was treated for and diagnosed with mild gastroenteritis in December 1980.  Additionally, he complained of frequent indigestion in a February 1981 Report of Medical History.  Further, he was diagnosed with viral gastroenteritis in March 1996.

The Board adds that the record does not reflect medical evidence showing any manifestations of acid reflux disease manifesting in gastroenteritis during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of acid reflux disease until January 2002 (more than three years after his separation from active service).  

Wallin element (2) has been met; the Veteran is service-connected for sleep apnea.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence of record and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current acid reflux disease is not related to his military service, and that his restless leg syndrome is not related to his military service or his service-connected sleep apnea.  Pertinently, the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's acid reflux disease and his restless leg syndrome and his military service.  Moreover, the medical evidence is absent an opinion as to a possible causal relationship between the Veteran's restless leg syndrome and his service-connected obstructive sleep apnea.  

Notably, the Veteran has not submitted any competent opinion indicating that his acute reflux disease is related to his military service, or that his restless leg syndrome is related to his military service or service-connected sleep apnea.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including abdominal pain and pain in his legs), has presented no probative clinical evidence of a nexus between his acid reflux disease and restless leg syndrome and his military service, or his restless leg syndrome and his service-connected sleep apnea.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service or sleep apnea.  That is, the Veteran is not competent to opine on matters such as the etiology of his current acid reflux disease or restless leg syndrome.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his acid reflux disease and restless leg syndrome and military service, and medical nexus between his restless leg syndrome and service-connected sleep apnea, to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had acid reflux disease and restless leg syndrome continually since service.  However, the first postservice evidence of complaint of, or treatment for, symptoms of acid reflux disease is dated in January 2002.  See a VA treatment record dated in January 2002.  This was more than three years after the Veteran was discharged from service in February 1998.  Notably, a VA examination dated March 1998 noted a normal upper gastrointestinal series, and the Veteran denied acid reflux during a VA treatment evaluation in May 2002.  Additionally, the first postservice evidence of complaint of, or treatment for, restless leg syndrome is dated in March 2004.  See a VA treatment record dated in March 2004.  This is more than five years after the Veteran left service in February 1998.  Moreover, the above-referenced February 1998 VA examination did not show any evidence of restless leg syndrome.    

While the Veteran is competent to report acid reflux and restless leg syndrome over the years since service, the Board notes that neither acid reflux disease nor restless leg syndrome were reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of acid reflux disease and restless leg syndrome since service are not credible.  As noted above, the February 1998 VA examination noted a normal upper gastrointestinal series and did not indicate symptoms of restless leg syndrome, and he denied acid reflux during a May 2002 VA treatment evaluation.  The medical evidence of record contradicts any current assertion that his current acid reflux disease and restless leg syndrome were manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for either acid reflux disease or restless leg syndrome for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for acid reflux disease and restless leg syndrome.  The benefits sought on appeal are accordingly denied.

(CONTINUED ON NEXT PAGE) 

ORDER

Entitlement to service connection for acid reflux disease is denied.

Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected obstructive sleep apnea, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


